Case: 16-60485      Document: 00514156321         Page: 1    Date Filed: 09/14/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60485                                  FILED
                                  Summary Calendar                       September 14, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk


OSCAR CRISTOBAL LARA-CASTILLO,
Also Known as Oscar Lara, Also Known as Oscar Cristobal Castillo,
Also Known as Oscar A. Lara, Also Known as Oscar Cristobal Lara,

                                                 Petitioner,

versus

JEFFERSON B. SESSIONS, III, U.S. Attorney General,

                                                 Respondent.




                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A201 142 232




Before HIGGINBOTHAM, JONES, and SMITH, Circuit Judges.
PER CURIAM: *



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60485     Document: 00514156321     Page: 2   Date Filed: 09/14/2017


                                  No. 16-60485

      Oscar Lara-Castillo, a native and citizen of Honduras, petitions for
review of the decision of the Board of Immigration Appeals (“BIA”) denying his
motion to reopen. Lara-Castillo contends that the BIA erred by determining
that he failed to establish changed country conditions based on the 2015 mur-
der of his cousin by Honduran gang members.

      We review the denial of a motion to reopen under a “highly deferential
abuse-of-discretion standard.” Zhao v. Gonzales, 404 F.3d 295, 303−04 (5th
Cir. 2005). Under that standard, the BIA’s ruling will stand, even if this court
concludes it is erroneous, “so long as it is not capricious, racially invidious,
utterly without foundation in the evidence, or otherwise so irrational that it is
arbitrary rather than the result of any perceptible rational approach.” Id.
at 304 (internal quotation marks and citation omitted).

      Lara-Castillo’s evidence of his cousin’s 2015 death shows only a continu-
ance of ongoing violence in Honduras, and his renewed assertion that he fears
for his safety if he returns there constitutes a change in personal circumstances
and not changed country conditions. See Singh v. Lynch, 840 F.3d 220, 222−23
& n.2 (5th Cir. 2016). Accordingly, the BIA did not abuse its discretion by
ruling that Lara-Castillo had failed to establish a material change in country
conditions sufficient to warrant consideration of his untimely motion to reopen.
See Zhao, 404 F.3d at 304; 8 U.S.C. § 1229a(c)(7). Given that determination,
it is not necessary to address Lara-Castillo’s assertions that he was eligible for
asylum, withholding of removal, and protection under the Convention Against
Torture.

      The petition for review is DENIED.




                                        2